Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 9-16 is pending.
Claims 11-15 is withdrawn.
Claims 9-10 and 16 is examined herewith.
Applicant’s election without traverse of specie HMR-1766 in the reply filed on 8/21/2020 is acknowledged.


Action Summary
Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn due to applicant amendment of claims.
Claims 9-10 and 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox (WO 2005/011727) and Mohler (Mechanism of Aortic Valve Calcification, 2004, The American Jornal of Cardiology, Vol 94, pages 1396-1402) both are of record is withdrawn due to applicants amendment of claims.
Claims 9-10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,238,669 is withdrawn due to applicants filing a terminal disclaimer.

Claims 9-10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,568,895 is withdrawn due to applicants filing a terminal disclaimer.


Response to Arguments
Applicant’s arguments with respect to claim(s) 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schindler (U.S. 6,335,334) and Mohler (Mechanism of Aortic Valve Calcification, 2004, The American Jornal of Cardiology, Vol 94, pages 1396-1402) of record.

	Schindler discloses a composition for the treatment or prevention of cardiovascular disease such as atherosclerosis and hypertension with the administration of an ACE inhibitor (claim 1).  Schindler teaches that the compound is 5-Chloro-2-(5-chloro-thiophene-2-sulfonylamino)-N-(4-(morpholine-4-sulfony l)-phenyl)-benzamide (which is HMR-1766) or a pharmaceutically acceptable salt thereof (claim 18).  Schindler teaches the administration to a human or animal patient in need of such activating (claim 28).  Schindler teaches the step of diagnosing a disease (e.g. cardiovascular disease such as atherosclerosis) (claim 27).


	Mohler discloses that the calcification of an aortic heart valve is associated with the affection of a vascular was, for example, due to its atherosclerotic injury (abstract).  Mohler discloses that traditional atherosclerotic risk factors, such as total cholesterol, increased low-density lipoprotein cholesterol, increased lipoprotein(a), increased triglycerides, decreased high-density lipoprotein cholesterol, male gender, cigarette smoking, hypertension, and diabetes are reported to increase the incidence of aortic stenosis and likely contribute to endothelial dysfunction and leaflet damage (page 1396, right column).
	It would have been obvious to one of ordinary skills in the art at the time of the invention to administer 5-Chloro-2-(5-chloro-thiophene-2-sulfonylamino)-N-(4-(morpholine-4-sulfony l)-phenyl)-benzamide to slow the progression of calcification of a heart valve or vessel.  One would have been motivated to administer 5-Chloro-2-(5-chloro-thiophene-2-sulfonylamino)-N-(4-(morpholine-4-sulfony l)-phenyl)-benzamide to a subject to slow the progression of calcification of a heart valve or vessel because it is known in the art that 5-Chloro-2-(5-chloro-thiophene-2-sulfonylamino)-N-(4-(morpholine-4-sulfony l)-phenyl)-benzamide is useful in the treatment of atherosclerosis associated and hypertension as disclosed by Schindler and that calcification of an aortic heart valve is associated with the affection of a vascular was, for example, due to its atherosclerotic injury.  Thus, it would have been obvious to one of ordinary skills in the art that upon administering 5-Chloro-2-(5-chloro-thiophene-2-sulfonylamino)-N-(4-(morpholine-4-
	With regards to the subject being "at risk" of developing calcification of a heart valve or vessel, it would have been obvious to administer sGC to a subject at risk because it is known that sGC is in the treatment of atherosclerotic would also be useful in the treatment of calcification of heart valve or vessel because it is known in the art that traditional atherosclerotic risk factors, such as total cholesterol, increased low-density lipoprotein cholesterol, increased lipoprotein(a), increased triglycerides, decreased high-density lipoprotein cholesterol, male gender, cigarette smoking, hypertension, and diabetes are reported to increase the incidence of aortic stenosis and likely contribute to endothelial dysfunction and leaflet damage as disclose by Mohler with a reasonable expectation of success.
	It would have been obvious to one of ordinary skills that upon administering a soluble guanylate cyclase to slow the progression of calcification of a heart valve or vessel to a subject, the said subject would have to have been identified as a subject in need of treatment of calcification of a heart valve or vessel with a reasonable expectation of success absence evidence to the contrary.
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 




Conclusion

Claims 9-10 and 16 is rejected.

No claims are allowed.


Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627